                    Case:17-01530-jtg           Doc #:134 Filed: 02/03/20             Page 1 of 1

                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN

IN RE:
SUSAN A PENLAND                                                            Case No:     G G 17-01530
                                                                           Date Filed: 3/29/17
2626 E WASHINGTON ROAD                                                     Chapter 13
                                                                           Hon. John T. Gregg
WHITE CLOUD               MI 49349
                     Debtor(s) /


     TRUSTEE’S MOTION TO DISMISS THE CHAPTER 13 PROCEEDINGS AND
             NOTICE OF MOTION PURSUANT TO 11 U.S.C. 1307(c)

The Chapter 13 Trustee, Brett N. Rodgers, hereby moves this Court to dismiss the above
captioned Chapter 13 case for the following reasons pursuant to 11 U.S.C. 1307(c):
(X) 1307(c)(6) Material default by the debtor with respect to a term of a confirmed plan:
   (X) Plan payment arrears in the amount of $11,698.00. Date of last payment: 1/10/2020
   (X) Plan exceeds 60 months in violation of § 1322(d)(2)(C); the plan is currently running 62 months
   (X) Other: Debtor(s) not paying as scheduled

       Note: As a result of the above Motion being made, your case could be converted to a
Chapter 7 case.
                                    NOTICE OF MOTION
        Take notice that if a timely response is filed the within motion will be heard before the
Honorable John T. Gregg on 4/2/2020 at 9:00 A.M. This hearing will be held at the U.S.
Bankruptcy Court, One Division Ave NW, 2nd Floor, Courtroom C, Grand Rapids, MI 49503.
      If you wish to oppose the Motion you must file a written response with the Bankruptcy
Court at One Division Ave.,N. Room 200, Grand Rapids, MI 49503 and serve a copy upon the
Chapter 13 Trustee at 99 Monroe Ave NW, Suite 601, Grand Rapids MI 49503 within 30 days of
the date on which the Bankruptcy Noticing Center (BNC) served this Motion to Dismiss. The
response filed must comply with Local Bankruptcy Rule 9013(d) and must state with particularity
the reasons why the Trustee’s Motion should not be granted. If a timely response is not filed, the
Chapter 13 Trustee may at any time after the expiration of the 30 day period, file with the Court a
certificate stating that no timely response or request for hearing has been filed together with a
proposed Order Dismissing the case and cancel the scheduled hearing date as moot.

Dated:           2/3/2020                                                 /s/ Brett N. Rodgers
                                                                          Brett N. Rodgers, Trustee

                                           PROOF OF SERVICE

   This Motion to Dismiss was served electronically upon the attorney for the debtor(s), if
applicable, and the debtor(s) by the BNC.

ATTORNEY FOR DEBTOR(S):                                 ROBERT STARIHA
